DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“402” and “420” in Fig. 4
“500” in Fig. 5
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 14 references “controller 14”.  The reference character “14” is not consistent with the description of the controller in the remainder of the specification or the drawings.  It is believed that this phrase should be “controller 104”.  Appropriate correction is required.

Claim Objections
Claims 1, 3 are objected to because of the following informalities: Claim 1 recites “light having full width at half maximum” in lines 6-7, while Claim 3 recites “a full width at half maximum of light” in lines 1-2 and “full width at half maximum emitted light” in line 3.  For clarity, each of these limitations should be recited with consistent wording in the claims.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13 recites “wherein the multiple illumination sources include a quantum dot wherein the multiple illumination sources include quantum dots” in lines 1-3.  It is suggested that this claim be amended to remove the repeated limitation.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The phrase “a method of identifying a composition of an anatomical” in line 1 is missing a modifier.  It is suggested that this phrase be amended to read “a method of identifying a composition of an anatomical target” or similar.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image system” in Claims 1-2.
Structural support for the “image system” has been provided on at least pages 4-5 of the specification and in Fig. 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a full width at half maximum of light emitted by each illumination source” in lines 1-2.  This limitation is indefinite because it is unclear if the “full width at half maximum” is the same element that has been previously recited in Claim 1, line 6.  For clarity, the recitation in Claim 3 should be amended to read “the full width at half maximum”, “a second full width at half maximum”, or similar, as appropriate.
Claim 14 recites “each illumination source is configured to emit light having a range of frequencies centered about a different frequency than each other illumination source” in lines 4-6.  This limitation is indefinite because it is unclear if each individual illumination source emits light across a range of frequencies or if each source emits light at a singular frequency to create a range of frequencies across the multiple illumination sources.
Further, Claim 14 recites “an anatomical target” in lines 3 and 6.  The recitation in line 6 is indefinite because it is unclear if this element refers to the same “anatomical target” previously recited in line 3.  For clarity, this limitation should be amended to read “the anatomical target”, “a second anatomical target”, or similar, as appropriate.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 12, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200015668 A1 by Scheib (hereinafter “Scheib”).
Regarding Claim 1, Scheib discloses a target analysis system (surgical visualization system 100; [0079, 113]) comprising, a sensor configured to receive response illumination from an anatomical target (image sensor 634; [0113, 118-120]; Fig. 11); an illumination device comprising multiple illumination sources to illuminate the anatomical target (laser light engine 624 and laser pattern projector 630), wherein each illumination source is configured to emit light having full width at half maximum centered about a different frequency than each other illumination source (central frequencies emitted by laser light engine 24 given by λ1, λ2, λ3. . . λn); and an image system configured to control each illumination source of the multiple illumination sources (laser pulsing control circuit 622; [0119-120]; Fig. 11), to provide an image representative of the anatomical target (digital signal of light reflected from surgical site 627; [0120]; Fig. 11), and to provide spectral intensity information of the received illumination in addition to the image (spectral signature combined with structural light data in the image; [0114]).
Regarding Claim 2, Scheib discloses the target analysis system of claim 1.  Scheib further discloses wherein the image system is configured to provide a spectral intensity signal of the received illumination in addition to the image (spectral signature combined with structural light data in the image; [0114]).
Regarding Claim 4, Scheib discloses the target analysis system of claim 1.  Scheib further discloses wherein the image system includes a controller configured to modulate an individual intensity of an illumination source of the multiple illumination sources (control circuit 5202 controls the laser light engine 624 via the laser pulsing control circuit 622; [0184]; Figs. 11, 22).
Regarding Claim 5, Scheib discloses the target analysis system of claim 1.  Scheib further discloses wherein the controller is configured to periodically change an intensity state of the illumination device to provide a time- wise chain of multiple illumination states (sequence of light emission controlled by control circuit 5202); wherein a first illumination state of the multiple illumination states is different than a second, immediately prior, illumination state of the multiple illumination states; and wherein the first illumination state is different than a third, immediately subsequent, illumination state of the multiple illumination states (emission of visible light, IR light, and structured light in sequence; [0180, 184]; Figs. 11, 22).
Regarding Claim 7, Scheib discloses the target analysis system of claim 1.  Scheib further discloses an endoscope configured to support the sensor (an endoscope included in the imaging system; [0081, 113]).
Regarding Claim 12, Scheib discloses the target analysis system of claim 1.  Scheib further discloses wherein the multiple illumination sources include more than two illumination sources (laser light engine 624 and laser pattern projector 630 [0119-120] as well as laser illumination provided by distance sensor system 104; [0099, 113]).
Regarding Claim 14, Scheib discloses a method of identifying a composition of an anatomical, the method comprising emitting light from multiple illumination sources to illuminate an anatomical target (laser light engine 624 and laser pattern projector 630; [0113, 119-120]; Fig. 11) and to generate an illumination response (digital signal of light reflected from surgical site 627; [0120]; Fig. 11), each illumination source is configured to emit light having a range of frequencies centered about a different frequency than each other illumination source (central frequencies emitted by laser light engine 24 given by λ1, λ2, λ3. . . λn; [0119-120]; Fig. 11); receiving the illumination response from an anatomical target at an optical sensor (image sensor 634; [0118-120]; Fig. 11); providing an image representative of the anatomical target (digital signal of light reflected from surgical site 627; [0120]; Fig. 11); and providing spectral intensity information of the illumination response in addition to the image (spectral signature combined with structural light data in the image; [0114]).
Regarding Claim 15, Scheib discloses the method of claim 14.  Scheib further discloses wherein the emitting light from the multiple illumination sources includes temporally sequencing pulses of light from each of the multiple illumination sources to provide temporally sequenced pulses of light (emission of visible light, IR light, and structured light in sequence; [0180, 184]; Figs. 11, 22).
Regarding Claim 16, Scheib discloses the method of claim 15.  Scheib further discloses acquiring one or more images of the anatomical target during each pulse of light of the temporally sequenced pulses of light (visualization of tissues or structures corresponding to the selected pulse sequence [0181, 184]).
Regarding Claim 17, Scheib discloses the method of claim 16.  Scheib further discloses synchronizing the temporally sequencing pulses of light from each of the multiple illumination sources with the acquiring one or more images of the anatomical target (visualization of tissues or structures corresponding to the selected pulse sequence [0181, 184]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of US 20090306478 A1 by Mizuyoshi (hereinafter “Mizuyoshi”).
Regarding Claim 3, Scheib discloses the target analysis system of claim 1.  Scheib does not disclose wherein a full width at half maximum of light emitted by each illumination source does not overlap with a frequency range of full width at half maximum emitted light of each other illumination source.  However, Mizuyoshi discloses an endoscope apparatus 100 comprising a light source 20 with a first light source 33 emitting light with a center wavelength of 445 nm and a second light source 35 emitting light with a center wavelength of 980 nm.  The light from each source is input into an optical fiber 21 to an illumination optical member 19.  After passing through a second wavelength conversion member 47, the emission spectrum from a distal end of the endoscope is shown in Fig. 4 ([0118-120, 131]; Figs. 2, 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Scheib with the emission wavelengths disclosed by Mizuyoshi with the benefit of avoiding color mixing problems during image capture and signal processing (Mizuyoshi [0131]).
Regarding Claim 8, Scheib discloses the target analysis system of claim 7.  Scheib does not disclose a first optical path configured to conduct the response illumination from a first end of the endoscope to a second end of the endoscope.  However, Mizuyoshi discloses an endoscope apparatus 100 in which light is irradiated from endoscope 10 from light source device 20 via an optical fiber 21 ([0118-119]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Scheib with the optical fiber configuration disclosed by Mizuyoshi with the benefit of allowing illumination light to propagate to the tip portion of the endoscope (Mizuyoshi [0123]).
Regarding Claim 9, Scheib as modified by Mizuyoshi discloses the target analysis system of claim 8.  Scheib further discloses an optical sensor configured to receive the illumination response from the first optical path (waveform sensor 122 detects a signal reflected from a critical structure 101; [0097-98]; Fig. 1).
Regarding Claim 10, Scheib as modified by Mizuyoshi discloses the target analysis system of claim 9.  Scheib further discloses wherein the optical sensor includes a camera (waveform sensor 122 may be an image sensor; [0098]; Fig. 1).
Regarding Claim 11, Scheib as modified by Mizuyoshi discloses the target analysis system of claim 9.  Scheib further discloses wherein the optical sensor includes a spectrometer (waveform sensor 122 may be an spectrometer; [0098]; Fig. 1).

Claims 6, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of US 6537211 B1 by Wang et al. (hereinafter “Wang”).
Regarding Claim 6, Scheib discloses the target analysis system of claim 5.  Scheib does not disclose wherein a period of each illumination state of the time-wise chain of multiple illumination states is less than or equal to 1 microsecond.  However, Wang discloses a fluorescence imaging endoscope with pulsed lasers to provide excitation light at multiple wavelengths to a tissue.  One of the lasers can be a pulsed ND:YAG laser with a pulse duration of 5-10 ns (Col 20, line 61-Col 4, line 26, Col 22, lines 18-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Scheib with the pulse duration disclosed by Wang with the benefit of enabling simultaneous acquisition of white light and fluorescence images (Col 22, lines 26-29). 
Regarding Claim 18, Scheib discloses the method of claim 15.  Scheib does not disclose wherein the temporally sequenced pulses of light include pulses of light of less than 10 microseconds.  However, Wang discloses a fluorescence imaging endoscope with pulsed lasers to provide excitation light at multiple wavelengths to a tissue.  One of the lasers can be a pulsed ND:YAG laser with a pulse duration of 5-10 ns (Col 20, line 61-Col 4, line 26, Col 22, lines 18-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Scheib with the pulse duration disclosed by Wang with the benefit of enabling simultaneous acquisition of white light and fluorescence images (Col 22, lines 26-29).
Regarding Claim 19, Scheib discloses the method of claim 15.  Scheib does not disclose wherein the temporally sequenced pulses of light include pulses of light of less than 2 microseconds.  However, Wang discloses a fluorescence imaging endoscope with pulsed lasers to provide excitation light at multiple wavelengths to a tissue.  One of the lasers can be a pulsed ND:YAG laser with a pulse duration of 5-10 ns (Col 20, line 61-Col 4, line 26, Col 22, lines 18-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Scheib with the pulse duration disclosed by Wang with the benefit of enabling simultaneous acquisition of white light and fluorescence images (Col 22, lines 26-29).

Claims 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of US 20200054280 A1 by Cohen et al. (hereinafter “Cohen”).
Regarding Claim 13, Scheib discloses the target analysis system of claim 1.  Scheib does not disclose wherein the multiple illumination sources include a quantum dot wherein the multiple illumination sources include quantum dots.  However, Cohen discloses an endoscope 102 connected to an illumination source 103 such that illumination is emitted from a distal end of the endoscope 102.  The illumination source 103 may comprise one or more quantum dots in combination with LED sources or phosphors ([0054]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Scheib with the quantum dot disclosed by Cohen with the benefit of analyzing a wavelength of interest (Cohen [0054]).  
Regarding Claim 20, Scheib discloses the method of claim 15.  Scheib does not disclose wherein the multiple illumination sources include a quantum dot.  However, Cohen discloses an endoscope 102 connected to an illumination source 103 such that illumination is emitted from a distal end of the endoscope 102.  The illumination source 103 may comprise one or more quantum dots in combination with LED sources or phosphors ([0054]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Scheib with the quantum dot disclosed by Cohen with the benefit of analyzing a wavelength of interest (Cohen [0054]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200178781 A1
US 20210321866 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795